977 F.2d 582
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Jose RODRIGUEZ, Plaintiff-Appellant,v.Robert BROWN, Jr., in his individual and official capacity;Raymond G. Toombs, Warden, in his individual and officialcapacity;  C. Hutchinson, in his individual and officialcapacity;  H. Pandya, in his individual and officialcapacity;  M. Rynd, RN, in his individual and officialcapacity;  K. Edwards, in his individual and officialcapacity, Defendants-Appellees.
No. 92-1173.
United States Court of Appeals, Sixth Circuit.
Oct. 9, 1992.

Before RALPH B. GUY, Jr. and BATCHELDER, Circuit Judges, and LIVELY, Senior Circuit Judge.

ORDER

1
Jose Rodriguez, a pro se Michigan prisoner, appeals a district court judgment dismissing his civil rights complaint filed under 42 U.S.C. § 1983.   This case has been referred to a panel of the court pursuant to Rule 9(a), Rules of the Sixth Circuit.   Upon examination, this panel unanimously agrees that oral argument is not needed.   Fed.R.App.P. 34(a).


2
In a rambling complaint, Rodriguez sued various prison officials, medical personnel and employees at the Ionia Correctional Facility in their individual and official capacities.   The district court construed his complaint as alleging that the defendants violated his constitutional rights by:  (1) denying him adequate medical care and treatment;  (2) denying him access to the courts;  and (3) promulgating policies and procedures which are discriminatory.


3
The defendants filed a motion for summary judgment which was granted by the district court.   Rodriguez has filed a timely appeal.   His pro se brief is construed as alleging the same grounds which he raised in the district court.   He requests a free transcript, the appointment of counsel and leave to proceed as a pauper.   Although Rodriguez filed a motion for costs, sanctions and default judgment due to appellees' failure to file a timely brief, the appellees' motion to file a brief out of time was granted.


4
Upon review, we affirm the district court's judgment because there is no genuine issue of material fact and the defendants are entitled to judgment as a matter of law.   Fed.R.Civ.P. 56(c);   Celotex Corp. v. Catrett, 477 U.S. 317, 322-23 (1986).


5
Accordingly, we hereby grant Rodriguez's request to proceed as a pauper, deny all other forms of relief and affirm the district court's judgment for the reasons set forth in the district court's order filed January 23, 1992.   Rule 9(b)(3), Rules of the Sixth Circuit.